          Case 5:20-cv-01170-SLP Document 9 Filed 02/26/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

SHAYNE KNISS,                                    )
                                                 )
       Petitioner,                               )
                                                 )
v.                                               )      Case No. CIV-20-1170-SLP
                                                 )
BUREAU OF PRISONS,                               )
                                                 )
       Respondent.                               )

                                        ORDER

       Before the Court is the Report and Recommendation [Doc. No. 8] (R&R) of United

States Magistrate Judge Amanda Maxfield Green entered January 29, 2021. Judge Green

advised Petitioner of his right to object to the R&R and directed any objections be filed on

or before February 19, 2021. Judge Green further advised Petitioner that any failure to

object would waive Petitioner’s right to appellate review of the factual and legal issues

addressed in the R&R.

       Petitioner has neither filed an objection nor sought an extension of time in which to

do so. Therefore, the Court finds that Petitioner has waived further review of all issues

addressed in the R&R. See Casanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010).

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No.

8] is ADOPTED in its entirety and this action is DISMISSED.

       IT IS SO ORDERED this 26th day of February, 2021.
